An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in
accordance with the provisions of Rule 30(e)(3) of the North Carolina Rules of
A   p   p    e   l   l   a    t   e       P   r    o   c   e   d    u   r   e   .




                                 NO. COA13-857

                       NORTH CAROLINA COURT OF APPEALS

                             Filed: 4 February 2014


STATE OF NORTH CAROLINA

      v.                                    Iredell County
                                            No. 09 CRS 59431
CHERYLE DHONYALE DAVIS



      Appeal by Defendant from judgment entered 20 July 2012 by

Judge Joe Crosswhite in Iredell County Superior Court.                Heard in

the Court of Appeals 8 January 2014.


      Attorney General Roy Cooper, by Special Deputy                   Attorney
      General Sandra Wallace-Smith, for the State.

      Appellate   Defender  Staples   S.   Hughes,  by               Assistant
      Appellate Defender Anne M. Gomez, for Defendant.


      STEPHENS, Judge.


                     Procedural History and Evidence

      Defendant Cheryle Dhonyale Davis appeals from the judgment

entered    upon      her    conviction    of    second-degree      murder     in

connection    with    the    death   of   her   romantic     partner,    Rodney
                                        -2-
Herron.     As discussed herein, we find no error in Defendant’s

trial.

       Defendant and Herron had been engaged in a highly volatile,

occasionally violent relationship on and off since 2001, with

Herron    sometimes   living     with    Defendant.         In    February   2009,

following   an   incident   in    which       Herron     choked   her,   Defendant

bought a handgun.      In November 2009, Herron and Defendant were

living together.      On the evening of 26 November, Defendant was

sleeping when she heard a voice say several times, “This is your

final hour.”      Defendant was unsure where the voice was coming

from or whether she was dreaming, but as she woke up, she heard

the voice tell her to start an argument with Herron.                     Defendant

went into the living room and began shouting at Herron.                         An

argument ensued.      Eventually, Herron went into the bedroom while

Defendant remained on the sofa in the living room.                        At some

point, Herron came to the door of the bedroom, standing about

four feet from Defendant.          As he turned to walk back into the

bedroom, Defendant, holding the handgun under a pillow, shot

Herron in the back.      Defendant called 911, upset and distraught.

When   police    officers   responded         to   the   scene,   Defendant   was

screaming hysterically and waving the handgun in the air.                     One
                                       -3-
officer was able to disarm Defendant and place her under arrest.

Herron died as a result of the single gunshot.

       Defendant remained in jail            from the time of her arrest

until being released on bail in late July 2010.                    She neither

sought nor received any mental health services during that time,

and there were no reports of any bizarre behavior on her part

during her incarceration.             However, in June 2011, Defendant’s

mother   drove   her   to     Davis    Regional     Medical    Center   (“DRMC”)

because Defendant was talking in the third person and claiming

that   the   “Holy   Ghost”    speaking      through   her.      Defendant   was

diagnosed with psychotic disorder,             prescribed medication, and

referred to a walk-in clinic for aftercare.               However, Defendant

did not follow up with outpatient treatment.                  In October 2011,

Defendant’s family took her to Broughton Hospital.                She reported

symptoms of depression, hearing voices, and a belief that Herron

sometimes    possessed   her    body.        Defendant   was    diagnosed    with

anxiety disorder, her medication was discontinued, and she was

discharged with instructions to seek outpatient follow-up care.

       On 10 March 2012, two days before her murder trial was

scheduled to begin, Defendant went to the emergency room of

DRMC, reporting symptoms of depression and psychosis.                   She was

involuntarily    committed      and    taken   to    Broughton    Hospital    for
                                              -4-
further evaluation, but was released after two days.                              Following

a 13 March 2012 hearing, the trial court ordered an evaluation

of Defendant’s capacity to proceed to trial pursuant to N.C.

Gen. Stat. § 15A-1002(b)(1) (2011) (“When the capacity of the

defendant       to    proceed    is     questioned,       the    court    shall     hold    a

hearing    to      determine     the     defendant’s         capacity    to   proceed.”).

Following her evaluation and a competency hearing in May 2012,

Defendant was found capable of proceeding to trial.

       Defendant’s case came on for trial two months later on 9

July 2012.           On the morning of 17 July, during presentation of

the    State’s        case,     the    State       offered     Defendant      a   plea     to

voluntary       manslaughter          with    a    mitigated     sentence.         Because

Defendant wanted to discuss the offer with family members who

were    not     then       in   court,       the    testimony     continued.          After

Defendant       spontaneously         said,       “She   stood   and    she’s     going    to

continue to stain[,]”1 the trial court called a recess so that

Defendant could confer with defense counsel.                         Following a brief

discussion, defense counsel reported that Defendant had asked

defense counsel to make a motion to withdraw.                            Defense counsel

reported      to     the    trial     court       that   Defendant      was   upset      with



1
  The meaning of Defendant’s comment is unclear.    It is quoted
here exactly as it appears in the trial transcript.
                                       -5-
defense counsel’s trial strategy.               Following a discussion with

Defendant and defense counsel, the trial court denied the motion

to withdraw, and the trial proceeded, with the jury ultimately

returning a verdict finding Defendant guilty of second-degree

murder.   This appeal followed.




                                    Discussion

       Defendant’s sole argument on appeal is that the trial court

erred in failing to conduct a second competency hearing                         sua

sponte during trial.        We disagree.

       Our General Statutes provide that

              [n]o   person   may   be  tried,  convicted,
              sentenced, or punished for a crime when by
              reason of mental illness or defect he is
              unable to understand the nature and object
              of   the    proceedings  against   him,   to
              comprehend his own situation in reference to
              the proceedings, or to assist in his defense
              in a rational or reasonable manner.     This
              condition is hereinafter referred to as
              “incapacity to proceed.”

N.C.   Gen.    Stat.    §   15A-1001(a)      (2011).        The   question   of    a

defendant’s      capacity      to     proceed       (also    referred      to     as

“competency”)     can   “be   raised    at    any    time    on   motion   by   the

prosecutor, the defendant, the defense counsel, or the court.”
                                              -6-
N.C.   Gen.    Stat.       §   15A-1002(a).2          “When     the    capacity      of    the

defendant     to    proceed         is     questioned,    the   court     shall      hold    a

hearing to determine the defendant’s capacity to proceed.”                                N.C.

Gen. Stat. § 15A-1002(b) (emphasis added).                      “[A] trial court has

a constitutional duty to institute, sua sponte, a competency

hearing   if       there       is   substantial      evidence         before   the    court

indicating that the accused may be mentally incompetent.”                             State

v.   Young,     291 N.C. 562,    568,    231 S.E.2d 577,    581   (1977)

(citation and internal quotation marks omitted).

              Further, under the Due Process Clause of the
              United   States   Constitution,    a   criminal
              defendant may not be tried unless he is
              competent. As a result, a trial court has a
              constitutional   duty    to    institute,   sua
              sponte, a competency hearing if there is
              substantial   evidence    before    the   court
              indicating that the accused may be mentally
              incompetent.          In     enforcing     this
              constitutional   right,    the   standard   for
              competence to stand trial is whether the
              defendant has sufficient present ability to
              consult with his lawyer with a reasonable
              degree of rational understanding and has a
              rational as well as factual understanding of
              the proceedings against him.

              In addition, a trial judge is required to
              hold a competency hearing when there is a
              bona fide doubt as to the defendant’s

2
  This statute has been amended with an effective date of 1
December 2013.    However, the version quoted and discussed in
this opinion is the version in force and applicable during
Defendant’s trial.
                                     -7-
            competency even absent a request.    Evidence
            of a defendant’s irrational behavior, his
            demeanor at trial, and any prior medical
            opinion on competence to stand trial are all
            relevant to a bona fide doubt inquiry.

State v. Whitted, 209 N.C. App. 522, 527, 705 S.E.2d 787, 791

(2011)     (citations,    internal      quotation     marks,   and    brackets

omitted; some italics added).

      On   appeal,    Defendant   contends    that    the   trial    court   was

required to hold a second competency hearing during her trial

because (1) defense counsel questioned Defendant’s competency to

assist in her defense and (2) Defendant’s mental health history

and   behavior   at    trial   raised    a   bona    fide   doubt    about   her

competency to proceed.         As to defense counsel’s comments, our

careful review of the transcript reveals that defense counsel’s

concern about Defendant’s ability to assist in her defense were

focused on Defendant’s negative attitude toward defense counsel

and her trial strategy, rather than on Defendant’s capacity or

competency.      After telling the trial court that Defendant had

asked defense counsel to move to be allowed to withdraw, defense

counsel remarked:

            Judge, I have no question about my ability
            to continue in this trial. I’m not — I have
            had no questions or qualms about what I have
            chosen to do strategically in this trial to
            this point.      My client, however, has
            expressed extreme displeasure. I have tried
                                 -8-
          to discuss her issues with her.     She does
          not — she will tell me some of the things
          that she has issues with.     I tried — I’ve
          tried to explain to her why I’m not focusing
          on those things and why I have made the
          decisions to focus on the issues that I
          believe are most important.     I think that
          she fails to understand or appreciate the
          decisions that I have made. She just — I’m
          not sure that she’s going to be willing or
          able to assist me in the trial of her case.
          Not, — I don’t know — we’ve had her — we’ve
          had mental health professionals evaluate her
          ability to participate in the trial of her
          own case and the question of competency was
          asked and was answered by the mental health
          experts at Central Regional.         She was
          determined to be competent to stand trial.
          However, she is extremely hostile to me, and
          I’m not sure why. And, you know, maybe she
          can address that a little further with you;
          but I’m trying to do the very best I can. I
          have prepared witnesses.    I am prepared to
          put on a defense case.    I zealously cross-
          examined the witnesses.     I have made the
          points that I intended to make; and I am
          prepared to continue, but she has the right
          to participate and, in fact, needs to have
          the ability to do that, and I’m just not
          sure that she’s able to — because of her
          attitude and opinion at this point, able to
          assist me in the defense of her case.    She
          just won’t communicate with me.

(Emphasis added).    Where a defendant’s “attitude, rather than a

mental illness or defect, prevent[s] him from assisting in his

own   defense[,]”   competency   under   section   15A-1002   is   not

implicated.   State v. Brown, 339 N.C. 426, 433, 451 S.E.2d 181,

186 (1994).
                                    -9-
       Likewise, we conclude that, taken as a whole, Defendant’s

mental health history and behavior at trial did not raise a bona

fide   doubt   regarding   her   capacity.    While    Defendant    had   a

history of mental health issues, including past diagnoses of,

inter alia, post-traumatic stress disorder, psychotic disorder,

and schizophrenia, she was determined to be competent to assist

in her defense only two months before her trial began.            Further,

the doctor who evaluated Defendant at that time concluded that

she did not have a severe mental illness.

       Moreover,   as   Defendant   herself   notes,    “a     defendant’s

competency to stand trial is not necessarily static, but can

change over even brief periods of time.”       Whitted, 209 N.C. App.

at 528-29, 705 S.E.2d at 792.        Defendant notes two occasions of

allegedly “irrational behavior” during her trial:            First, on the

fourth day of trial, Defendant apparently made some “disruptive”

gestures during playback of a video recording made by one of the

law enforcement officers who responded to her 911 call just

after she shot Herron.       The trial transcript does not further

describe the gestures, but they cannot have been loud or overly

disruptive as counsel for the State, who was playing back the

recording and examining a witness at the time, did not even

notice them.
                                         -10-
      Second, on the sixth day of trial, during an off-the-record

discussion between two attorneys for the State, Defendant said,

“She stood and she’s going to continue to stain.”                      After the

jury was sent out of the courtroom, Defendant then said, “She’s

not   going    to   be   Miss    Davis’[s]      lawyer   after   today,   and   I’m

telling you-all that Miss Davis has the holy spirit.                       So you

just better get it through your heads.                   Get her someone else.

She’s   not     going     to    defend    her.”      Immediately      thereafter,

Defendant     asked      defense   counsel      to   move   to   be   allowed   to

withdraw, as discussed supra, and the trial court gave Defendant

an opportunity to be heard:

              THE COURT: All right. [Defendant], I will —
              with respect to that request on behalf of
              your attorney, I’m going to give you an
              opportunity to say anything that you want to
              say about that.    I think [defense counsel]
              has made that motion [to withdraw]. I think
              she’s made it on your behalf.     I certainly
              want to give you a chance to add anything to
              that that you would like to add to that.

              []DEFENDANT: I’ve been trying to explain to
              [defense counsel] that I’m not in control of
              the outburst or the episode that happened
              just a few minutes ago and that has happened
              prior to me being in the court; and I don’t
              know how that I can explain it to her, but
              she will need to be further educated or have
              more knowledge of what is actually happening
              with me in order to be able to defend me
              professionally and be able to, you know,
              exactly what is happening and what I’m going
              to need as far as my defense, and that’s all
                    -11-
I can say. If she does not know that, then I
would rather have someone else to defend me.

THE COURT: Yes, Ma’am. Well, I know that you
have been evaluated by several doctors who
have provided an opinion; and I’m certain
that’s what [defense counsel] is relying on
as well. What I want to do is, I mean it’s
been almost 45 minutes the Court has been
interrupted again at this point. This is the
second time in this trial the Court has been
interrupted.    There’s been several other
times that we have given recesses at other
times to let you have a chance to speak with
[defense counsel] or just to collect your
thoughts on this. I told you early on, every
opportunity — if you need to take a break,
let   [defense  counsel]   know,  and   we’ll
certainly do that. So we have tried every way
we can to accommodate you; and I want you to
understand that I’m trying to give you every
opportunity to be present and participate in
this trial.

This trial is extremely important to you.
It’s extremely important to your family.
They have been here this entire time.    They
have stood by you.   They have supported you
in this.   However, please understand that I
have to be fair to everyone, and I can’t let
these interruptions continue to interrupt the
trial; and there are — I just want you to
understand that we’re going to try to proceed
in a few minutes.   If you do consider or do
continue to cause interruptions in court,
then I'm going to consider other options.
One of those options that I do have to
consider is having you removed from the
courtroom; and I tell you, I don’t want to do
that. That is detrimental to your case. It
is detrimental to [defense counsel]’s ability
to represent you; and I absolutely don’t want
to get there.   That’s why I’m continuing to
give you these warnings and give you every
                              -12-
         opportunity.   That’s why I let your brother
         come back and speak with you for a little
         bit.   But I want you to understand, I can’t
         let those outbursts continue to be disruptive
         of the court.   That’s not fair to the jury.
         It’s not fair to the other people in this
         courtroom as well. So I’m doing everything I
         can to give you every opportunity to do that.
         I also do know at some point this morning, I
         don’t even know if there’s been much relevant
         discussions on it, I do know there was a new
         offer extended by the State. I don’t know if
         you’ve had time to discuss that with your
         client or with her family.          If that’s
         something you want to address now or ready to
         bring the jury back in and proceed, you know,
         but [Defendant], I understand your concern.
         I have — I think [defense counsel] is a
         wonderful lawyer.    Tried several cases with
         her. I think she’s doing a great job on your
         behalf. But she needs your help. She needs
         you to be there and she needs you to help
         her. And your family is here to support you,
         and you got a lot of people in here to
         support you. Okay. So we’re going to try to
         continue on.    But I guess I’m telling you
         that because I don’t want to get to the point
         that I have to consider other options, but I
         can’t   let  this   matter   continue  to  be
         interrupted.

         []DEFENDANT: I understand, Judge.

Trial then proceeded without further interruption that day or

the three remaining days of trial.   Defendant gave evidence on

her own behalf and was lucid throughout her testimony.   In sum,

Defendant made “gestures” on the fourth day of her trial — the

nature of which are not revealed by the record before this Court

— and spoke a single sentence to herself out loud on one other
                                    -13-
occasion, but otherwise behaved appropriately in court, was able

to   respond   intelligently   to    questions   from   the   court,   her

counsel, and the State, and displayed no signs of incompetence

or incapacity.

      In contrast, in Whitted, where we concluded the trial court

had erred in failing to conduct a competency hearing sua sponte,

the defendant offered the following

           substantial evidence indicating that she was
           possibly mentally incompetent during her
           trial:

               • At her first court hearing, the
           magistrate noted her past history of mental
           illness,        specifically       paranoid
           schizophrenia.      Defendant  rejected   a
           favorable pretrial plea offer, remarking
           that her appointed counsel worked for the
           State.

                • After opening statements, the trial
           court set a $75,000 cash bond.    Defendant
           responded   with   an   emotional outburst,
           telling the trial court she did not care
           whether she got life in prison.    She also
           told the trial      court she was guilty,
           stating, “That’s what you want.”

               • On the third day of her trial,
           Defendant refused to return to the courtroom
           because she felt her rights were being
           violated, and stated she felt she could rely
           on her faith.    When Defendant was brought
           forcibly into court, handcuffed to a rolling
           chair after having been tasered, she chanted
           loudly   and  sang   prayers  and  religious
           imprecations, refusing to be silent or
           cooperate with trial proceedings.
                                    -14-


                • Later, for sentencing, Defendant was
            brought back to the courtroom strapped to a
            gurney, again singing, crying, screaming[,]
            and mumbling as the trial court pronounced
            sentence.

Id. at 527-28, 705 S.E.2d at 791-92.             Here, Defendant did not

chant, scream, cry hysterically, or have to be restrained like

the defendant in      Whitted, nor had she previously been found

incompetent to stand trial.         See also State v. McRae, 139 N.C.

App. 387, 533 S.E.2d 557 (2000) (finding the trial court erred

in failing to conduct a competency hearing sua sponte where the

defendant, who suffered from schizophrenia, had been evaluated

at least six times in the preceding year and half and been found

to   be   competent   to   stand   trial   at   some   points   but   not   at

others).

      We conclude that Defendant’s behavior was not substantial

evidence that she might be incompetent such as would raise a

bona fide question about her capacity to proceed.               Accordingly,

the trial court did not err in failing to conduct a competency

hearing during Defendant’s trial.

      NO ERROR.

      Judges STEELMAN and DAVIS concur.

      Report per Rule 30(e).